     Case: 4:20-cv-01212-SEP Doc. #: 26 Filed: 10/14/20 Page: 1 of 2 PageID #: 92




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MATTHEW L. JOHNSON,                                   )
                                                      )
         Plaintiff,                                   )
                                                      )      Case No. 4:20-cv-1212
v.                                                    )
                                                      )
PHH MORTGAGE CORPORATION,                             )
d/b/a PHH MORTGAGE SERVICES                           )
                                                      )
and                                                   )
                                                      )
ALTISOURCE SOLUTIONS, INC.                            )
                                                      )
         Defendants.                                  )

                       RULE 7.1 CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Altisource Solutions, Inc.

(“Altisource”), a corporation organized and existing under the laws of the State of Delaware, by and

through its undersigned attorneys, hereby identifies its corporate structure as follows:

         Altisource is the indirect, wholly owned subsidiary of Altisource Portfolio Solutions, S.A.,

which is publicly traded.


Dated: October 14, 2020                       Respectfully Submitted,

                                              LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                      By: /s/ Alejandro P. Frank
                                                      Alejandro P. Frank, #68077MO
                                                      100 S. 4th Street, Suite 500
                                                      St. Louis, Missouri 63102
                                                      (314) 685-8346 – Phone
                                                      (314) 685-8347 – Facsimile
                                                      Alejandro.Frank@lewisbrisbois.com

                                                      Attorney for Defendant
                                                      Altisource Solutions, Inc.


4830-8923-5150.1
   Case: 4:20-cv-01212-SEP Doc. #: 26 Filed: 10/14/20 Page: 2 of 2 PageID #: 93




                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 14, 2020, a copy of the foregoing was

electronically filed with the Clerk of Courts and served via electronic mail to the following:

CONSUMER LAW ADVOCATES
Mitchell B. Stoddard
1415 Elbridge Payne Road, Suite 275
Chesterfield, Missouri 63017
Tel: (314) 692-2000
Email: mitch.stoddard@clalaw.com
Attorney for Plaintiff


                                            By: /s/ Alejandro P. Frank




4830-8923-5150.1                                   2
